RAKER, Judge,
dissenting:
We granted certiorari in this case to answer two questions:
1. Whether the commencement of a forfeiture of currency action requires the actual execution of a Show Cause Order by a judge and the filing of that Order by the clerks’ office *669within 90 days from the disposition of criminal proceedings which give rise to the action?
2. Whether the Circuit Court had sufficient evidence to support a finding that all necessary requirements under Maryland Code (1957, 1992 Repl.Vol., 1995 Cum.Supp.) Article 27, § 2971 were met by Petitioner?
I dissent because I disagree with the holding of the majority construing Article 27, § 297(d)(2)® to require an executed show cause order as part of an application for forfeiture. I believe, as Judge Garrity concluded in his dissent from the Court of Special Appeals opinion, Vieira v. Prince George’s County, 101 Md.App. 220, 241, 645 A.2d 639, 649 (1994) (Garrity, J., dissenting), that this interpretation of the statute is contrary to the Legislature’s intent. Furthermore, although the majority did not reach the second issue, I also believe that the Circuit Court had sufficient evidence to support a finding that Prince George’s County satisfied the necessary requirements to timely initiate the forfeiture proceeding.
I.
The statutory provision we are called upon to interpret is that portion of the civil forfeiture statute found in Article 27, § 297(d)(2), which provides that:
In the event of seizure pursuant to paragraph (l)(iii) and (iv) of this subsection, proceedings under subsection (f) of this section shall be instituted promptly, except all proceedings relating to money or currency, that shall be instituted within 90 days from the date of final disposition of criminal proceedings that arise out of §§ 276 through 302 of this article,
(i) All applications for the forfeiture of money or currency contraband shall be made by the director of finance of Baltimore City, the county treasurer or appropriate county finance officer, municipal treasurer, or the Attorney *670General. The applications shall be by complaint, affidavit and show cause order and shall be filed in the District Court or circuit court of the county.
(ii) The complaint, affidavit and show cause order shall be served in the first instance pursuant to Maryland Rule 2-121 or Maryland Rule 3-121(a), and thereafter, the summons having been returned non est ... pursuant to Maryland Rule 2-122 or Maryland Rule 3-121(b) or (c).
The statute also prescribes the remedy for noncompliance with these requirements; if proceedings are not initiated within the allotted ninety-day time period, the money seized must be returned to the defendant, provided a petition for its return is filed within one year of the final criminal disposition. § 297(d)(3).
In interpreting these statutory provisions, we look to the clear and well settled principles of construction to “effectuate, after discerning, the real intention of the Legislature.” Maj. op. at 7. Section 276(a) of the statute sets forth the Legislature’s rationale in enacting the statute:
The General Assembly ... finds and declares that the illegal manufacture, distribution, possession, and administration of controlled dangerous substances have a substantial and detrimental effect on the health and general welfare of the people of the State of Maryland. It is the purpose of this subheading to establish a uniform law controlling the manufacture, distribution, possession, and administration of controlled dangerous substances and related paraphernalia in order to insure their availability for legitimate medical and scientific purposes, but to prevent their abuse which results in a serious health problem to the individual and represents a serious danger to the welfare of the people of the State of Maryland.
As the Legislature has clearly and plainly expressed, the purpose of the statute is to combat the serious problem of drug use and distribution. The language of the statute should be construed in accord with this objective.
*671Furthermore, the Legislature has provided express guidance on how the statute should be interpreted. The statute provides that:
The provisions of this subheading shall be liberally interpreted and construed so as to effectuate its general purpose as stated hereinabove.
§ 276(b) (emphasis added). Despite this unambiguous language, and the majority’s acknowledgement that use of the word “shall” is a “direct indication that the Legislature directed that certain conduct is required," the majority ultimately adopts a “strict constructionist” interpretation of the statute. Maj. op. 340 Md. at 659, 667 A.2d at 902.
I believe our prior decisions clearly establish that although forfeitures are ordinarily disfavored in the law, the presumption against forfeitures is inapplicable when the General Assembly specifically enacts a forfeiture statute such as § 297. As we observed in State v. 1988 Toyota, 334 Md. 359, 639 A.2d 641 (1994):
[W]e are mindful that forfeitures are disfavored in law because they are considered harsh extractions, odious, and to be avoided when possible. See United States Coin & Currency v. Dir., 279 Md. 185, 187, 367 A.2d 1243 (1977); Commercial Credit Corp. v. State, 258 Md. 192, 199, 265 A.2d 748 (1970). But § 297(b) was plainly intended by the legislature as strong “medicine” in the war against drugs. Indeed it was intended to be harsh in order to be effective .... [I]n view of its clear language and purpose, the statute must be construed presumptively in favor of forfeiture absent the applicability of statutory exceptions.
Id. at 375, 639 A.2d at 649.2 Accordingly, in the present case, *672I would also construe the forfeiture statute liberally.3
Assuming, arguendo, that the majority’s “strict construction” approach is correct, their interpretation of the statute strains logic and imposes an infeasible obligation upon the forfeiting authority. While § 297(d)(2)® states that “application shall be by Complaint, Affidavit and Show Cause Order,” the forfeiting authority, in this case the County, only has the ability to file a complaint, an affidavit and a proposed order within the prescribed ninety-day period. Assuming, as the majority does, that the Legislature intended that the complaint, affidavit, and order are to be filed contemporaneously, it is only logical to assume that the show cause order that must be filed is a proposed order and not an executed order *673because the County is utterly powerless to ensure that any order of court is filed within the specified time frame. If the court determines to execute an Order to Show Cause, the obligation to file the order lies with the judge, and the responsibility to docket the order rests with the clerk. The forfeiting authority has no authority or power to control the actions of the judge or the clerk.4 See State v. One 1980 Harley Davidson, 303 Md. 154, 160, 492 A.2d 896, 899 (1985) (“[T]he State’s Attorneys filed timely requests for hearings ... which is all they could do; the court controls its calendar, not the State’s Attorney. Consequently, the State should not ordinarily suffer the sanction ... because of an error on the part of the court’s administrative staff.”). Furthermore, the effect of the majority’s interpretation is to shift the power to control the timeliness of the filing of a complaint from the executive authority to the judicial branch of government.
*674II.
I also believe that the record supports a finding that Prince George’s County initiated the forfeiture proceedings in a timely manner. I cannot agree with the Respondent’s contention that a proposed order form was not included in the original filing. The numbering of the papers filed suggests the contrary conclusion. Furthermore, there is nothing before us to suggest that proposed orders are ever noted on the docket by the clerk’s office. More importantly, however, as Judge Garrity said, it is exalting form over substance to find that the failure to submit a mere form containing a show cause order requires return of properly seized money to a convicted drug dealer. Vieira v. Prince George’s County, 101 Md.App. 220, 242, 645 A.2d 639, 649-50 (1994) (Garrity, J., dissenting).
In light of the majority’s interpretation of the statute, the General Assembly may wish to consider a change by appropriate legislation.5
I am authorized to state that Chief Judge MURPHY joins in the views expressed herein.

. Unless otherwise noted, all cites herein are to Maiyland Code (1957, 1992 Repl.Vol., 1995 Cum.Supp.) Article 27, § 297.


. In One 1988 Toyota, we adopted a liberal construction of the automobile forfeiture provisions of § 297, holding that an automobile was subject to forfeiture because it was used in connection with the attempted sale of a controlled dangerous substance, although the police had actually substituted a non-controlled dangerous substance without the perpetrator’s knowledge. 334 Md. 359, 373, 639 A.2d 641, 648 (1994). The Legislature amended the statute in 1995 to clarify the courts’ authority to review executive decisions to recommend forfeiture for abuse of discretion. 1995 Md.Laws ch. 620 (codified as amended at Maryland Code (1957, 1992 Repl.Vol., 1995 Cum.Supp.) Art. 27, § 297(k)(l)). The amendment did not, however, alter the liberal construction portion of our decision in One 1988 Toyota.


. The majority relies on Commercial Credit Corp. v. State, 258 Md. 192, 199, 265 A.2d 748, 752 (1970), for the premise that "forfeiture statutes are to be interpreted under a ‘strict constructionist theory.’ " Maj. op. at 659, 667 A.2d at 902. Commercial Credit, however, was decided before the 1970 revisions to the forfeiture laws took effect. 1970 Md.Laws ch. 430. One year after Commercial Credit was decided, in Pr. George’s Co. v. Blue Bird Cab, 263 Md. 655, 284 A.2d 203 (1971), we held that the new statute had effectively overruled Commercial Credit. Id. at 660, 284 A.2d at 205-06.
In subsequent decisions, the viability of Commercial Credit has been somewhat unclear. Since Blue Bird, a number of other cases decided by this Court and the Court of Special Appeals have returned to the premise of Commercial Credit, advocating "strict construction" of the forfeiture statute. See, e.g., United States Coin & Currency v. Dir., 279 Md. 185, 187, 367 A.2d 1243, 1244 (1977); State v. 158 Gaming Devices, 59 Md.App. 44, 52, 474 A.2d 545, 548 (1984), rev'd in part on other grounds, 304 Md. 404, 499 A.2d 940 (1985). Nevertheless, throughout its revisions, the statute has retained its directive to interpret its terms broadly. § 276(b). Furthermore, the basic purpose of the statute remains unchanged: to strip the drug trafficker of his illegal profits. We should still construe the statute in accord with this intent.
The Supreme Court has noted the potential for government abuse in forfeiture proceedings, Caplin and Drysdale, Chartered v. United States, 491 U.S. 617, 634, 109 S.Ct. 2646, 2657, 105 L.Ed.2d 528 (1989), and current reforms are intended to curtail overzealous forfeiture prosecutions. D. Smith, Prosecution and Defense of Forfeiture Cases ¶ 1.01, at 1-20 to 1-22, and ¶ 1.02, at 1-26 to 1-30 (1995 & Supp. 16). The majority’s interpretation of the initiating procedure does not further this objective because it focuses on the court rather than the prosecuting authority.


. In his dissent, Judge Garrity pointed out that:
The legislative scheme of initiation of such proceedings was simply not designed to be made dependent on the judicial act of signing a show cause order within 90 days following conviction. Granting that the time constraint imposed by the legislature ... is for the benefit of the defendant, I do not believe that we can ignore the fact, that this time constraint is imposed on the executive officer who files the complaint for forfeiture, not on the court. The executive officer seeking forfeiture must institute proceedings within 90 days after final disposition of criminal proceedings, in default of which the seized currency is returnable to the defendant. Since the executive officer can only include a proposed show cause order, not a judicially executed one, with the complaint for forfeiture, the only logical interpretation of ‘show cause order’ in Art. 27 § 297(d)(2)(f) and (ii) is that of a proposed order for a judge to sign.
Vieira v. Prince George's County, 101 Md.App. 220, 241-42, 645 A.2d 639, 649 (1994) (Garrity, J., dissenting). Judge Garrity interpreted “show cause order” to mean “proposed show cause order” for purposes of both the application for forfeiture, § 297(d)(2)(i), and the materials to be served on the defendant, § 297(d)(2)(ii). Although I agree that a proposed show cause order is all that is required in the State’s application for forfeiture, I believe the defendant must be served with an executed show cause order. Service of the proposed order would not provide the defendant with notice of the date by which he must respond to avoid forfeiture.


. One effect of the majority's interpretation of the statute may be to deter state authorities from pursuing forfeiture under the state law and to encourage them to pursue forfeiture under the federal statutes. See, e.g., 21 U.S.C. §§ 881(e)(1)(A) & (e)(3). This would require the state forfeiture authority to split the proceeds with the federal authorities, resulting in significant revenue loss to the State. See Cavaliere v. Town of North Beach, 101 Md.App. 319, 324, 330, 646 A.2d 1058, 1060, 1063 (1994). As the Supreme Court observed in Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 109 S.Ct. 2646, 105 L.Ed.2d 528 (1989):
The sums of money that can be raised for law-enforcement activities this way [by forfeiture proceedings] are substantial, and the Government’s interest in using the profits of crime to fund these activities should not be discounted.
491 U.S. at 629, 109 S.Ct. at 2654.